Citation Nr: 0729726	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for right and left knee disabilities.  The Board 
remanded the claims for additional development in December 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In December 2006 the Board remanded the veteran's claims 
because the veteran had not yet been provided adequate notice 
as to the bases for the prior denials of his claims for 
service connection for right and left disabilities nor as to 
what evidence is necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient at the time of the previous denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2007 letter, the veteran was informed that he 
had previously been denied entitlement to special monthly 
pension, as the evidence did not show that he was 
hospitalized, permanently bedridden or blind, or that he was 
mentally incapable of managing his benefit payments.  
Accordingly, the veteran needed to submit evidence relating 
to these facts in order to reopen his previously denied 
claims for service connection for right and left knee 
disabilities.  A review of the record reflects that the 
veteran was indeed denied entitlement to special monthly 
pension in an April 2006 rating decision.  However, the 
veteran has not applied to reopen that claim, nor did the 
December 2006 Board remand pertain to the notice requirements 
regarding the reopening of this claim.  Accordingly, it 
appears that the veteran was erroneously informed as to the 
requirements regarding the reopening of his special monthly 
pension claim, rather than as to the requirements regarding 
the reopening of his previously denied claims for service 
connection for right and left knee disabilities, as had been 
instructed by the Board.  As the veteran has still not been 
instructed as to the bases for the prior denials of his 
claims for service connection for right and left knee 
disabilities nor as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial, an additional remand is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies him of the evidence and 
information necessary to reopen the 
claims for service connection for right 
and left knee disabilities, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (i.e., opinions relating 
his anxiety, hypertension, and right 
and left knee disabilities to his 
period of active service, to an event 
or injury in service, or to a service-
connected disability).  

2.  Then, readjudicate the veteran's 
applications to reopen his claims for 
service connection for right and left 
knee disabilities.  If action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

